            Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 1 of 8



    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                             PENNSYLVANIA


KATHLEEN WEINROTH,                            )       CIVIL ACTION NO. 2:21-cv-1077
                                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
UPMC CHILDREN’S HOSPITAL                      )
OF PITTSBURGH,                                )
                                              )
               Defendant.                     )


                                          COMPLAINT


                            I.      PRELIMINARY STATEMENT

       By this action, Plaintiff, Kathleen Weinroth, seeks lost wages and benefits, compensatory

and punitive damages, costs, and attorney’s fees because Defendant, UPMC Children’s Hospital

of Pittsburgh, failed to accommodate her disability and terminated her because of her disability,

in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12112. Plaintiff seeks

the same remedies as a result of Defendant terminating her in retaliation for her protected

activity, in violation of the American with Disabilities Act of 1990, 42 U.S.C. § 12203.

Additionally, Plaintiff seeks lost wages and benefits, liquidated damages, costs, and attorney’s

fees as a result of being terminated by Defendant in retaliation for her requests for leave under

the Family and Medical Leave Act and because Defendant interfered with her FMLA rights.

Defendant's actions in this regard violated 29 U.S.C. § 2601 et seq.




                                                  1
            Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 2 of 8



                                      II.          JURISDICTION

       1.       This Court has jurisdiction of this matter by virtue of 28 U.S.C. § 1331, in that

this is a civil action wherein the matter in controversy arises under the laws of the United States.

       2.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b), in that this is a

civil action in which jurisdiction is not founded solely on diversity of citizenship, and the acts

constituting a substantial part of the events and omissions giving rise to the claims occurred in

the Western District of Pennsylvania.

       3.       On February 10, 2021, Plaintiff filed a Charge of Discrimination with the EEOC

against the Defendant. On May 19, 2021, the EEOC issued a Notice of Right to Sue to Plaintiff.1

                                            III.     PARTIES

       4.       Weinroth is an adult individual who resides at 5621 Marlborough Road,

Pittsburgh, PA 15217. At the time of the incident complained of in this lawsuit and presently,

she was and is a citizen of the Commonwealth of Pennsylvania and the United States of

America.

       5.       UPMC Children’s Hospital of Pittsburgh is a nonprofit health enterprise with

corporate headquarters that are located at One Children’s Hospital Drive, 4401 Penn Ave.,

Pittsburgh, PA 15224.

                                  IV. STATEMENT OF CLAIM

       6.       On October 19, 2015, Weinroth began working for Defendant as a Professional

Care Manager.

       7.       On June 2, 2020, Defendant placed Weinroth on FMLA leave due to Weinroth’s

suffering from a chronic, worsening cough, daily fevers, and fatigue.



1
 Once the administrative requirements have been exhausted, Plaintiff intends to amend this
Complaint to include three additional counts under the PHRA.
                                                      2
             Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 3 of 8



       8.       These conditions evolved into multifocal pneumonia, which continues to

substantially impair Weinroth’s breathing and cause her significant fatigue.

       9.       On July 31, 2021, Dr. Roberta Bashore, Weinroth’s physician, cleared her to

return to full-time work on August 10, 2020, as indicated on a form submitted by Dr. Bashore’s

office directly to Defendant’s WorkPartners.

       10.      Weinroth was not aware that Dr. Bashore cleared her to return on that date, nor

that a clearance was submitted to WorkPartners.

       11.      In early August 2020, Weinroth’s health deteriorated, and she was forced to

consult with Dr. Bashore on August 7, 2020.

       12.      At the conclusion of that consultation, Dr. Bashore told Weinroth that she was

cleared to return to work on August 10, 2020, contingent upon Defendant providing part-time

hours as an accommodation. Dr. Bashore also directed her to see a pulmonologist.

       13.      Weinroth was not able to return to work on August 10, 2020 due to a fever.

       14.      On August 13, 2020, Weinroth received a voicemail from Alicia Kickbush, a

Leave Specialist with Defendant, regarding Weinroth’s medical leave.

       15.      In the voicemail, Kickbush requested an update about Weinroth’s ability to return

to work and asked if Weinroth intended to extend her medical leave. She made no mention that

Weinroth’s absences following August 10, 2020 were unexcused.

       16.      On the same day that Kickbush left the voicemail, Weinroth returned her call and,

unable to reach her, left a voicemail stating that she was still waiting to see a specialist to

examine her lungs and that she was able to return to work on a part-time basis.

       17.      Kickbush went on vacation and therefore did not return Weinroth’s call.

       18.      On August 14, 2020, Weinroth received a return call from Cheryl (last name

unknown), an employee with WorkPartners. Cheryl acknowledged the voicemail that Weinroth

                                                   3
             Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 4 of 8



left for Kickbush and seemed to indicate that Weinroth would need to get a release from her

pulmonologist in order to return to work.

       19.      Cheryl also said that Weinroth should provide Defendant with her disability

restrictions, and Defendant would evaluate whether it could accommodate them. Like Kickbush,

Cheryl did not indicate that Weinroth’s absences were unexcused. Cheryl also failed to discuss

Weinroth’s eligibility for FMLA leave for her part-time work request.

       20.      On August 17, 2020, the next business day following Cheryl’s call, Weinroth

emailed Susan Ulakovic, Manager of Care Management with Defendant and Weinroth’s

supervisor, for guidance on how she could return to work.

       21.      In her email, Weinroth informed Ulakovic that she had been cleared for part-time

work and greatly desired to return. She also explained that Cheryl required her to be cleared by a

pulmonologist before she could return and expressed her frustration about her inability to get an

appointment with one.

       22.      Ulakovic never responded to Weinroth’s email.

       23.      On or about August 18, 2020, Weinroth received a letter from Kickbush dated

August 13, 2020.

       24.      In the first sentence of the letter, Kickbush explains that the letter is meant to

initiate the interactive process and determine eligibility for a reasonable accommodation.

       25.      The letter also says, “According to our records your available leave time will

exhaust on ____” (emphasis added). No date for the exhaustion of my leave was provided. It

also left blank the deadline referenced in the following sentence: “If you are unable to return to

work without restrictions by _____ (emphasis added), you may qualify for additional job

protection under UPMC’s Disability Accommodation policy (HS_HR0750).”



                                                   4
             Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 5 of 8



       26.      In the letter, Kickbush indicates that Defendant was providing Weinroth with two

weeks to return the necessary medical information.

       27.      On August 20, 2020, Defendant terminated Weinroth’s employment, before she

could provide Kickbush with the information Kickbush requested in the letter.

       28.      In the termination letter that Weinroth received, Defendant falsely claims that she

failed to respond to the communication attempts of its leave specialists, including the voicemail

that Weinroth received from Kickbush on August 13, 2020.

       29.      Defendant also asserts in the termination letter that Weinroth’s time off between

August 10, 2020 and August 19, 2020 was unexcused because she had been cleared to return to

work on August 10, 2020. Defendant makes this claim even though Ulakovic emailed Weinroth

daily census updates, which never indicated that her absences were unexcused.

       30.      Because of Defendant's actions, Weinroth continues to be harmed due to wage

and benefit losses and continues to endure emotional pain and suffering.

                                      V.     CLAIMS FOR RELIEF

                        COUNT I – VIOLATION OF ADA – TERMINATION

       31.      Plaintiff incorporates by reference the averments contained in all preceding

paragraphs as if fully set forth herein.

       32.      Defendant has intentionally and willfully engaged in a series of unlawful acts in

discriminating against Plaintiff with respect to compensation, terms, conditions, or privileges of

employment in violation of the Americans with Disabilities Act, 42 U.S.C. § 12112.

       33.      Defendant’s decision to terminate Plaintiff was induced by its intent to

discriminate against Plaintiff based on her disability and/or perceived disability.

       34.      Plaintiff has been directly harmed as a result of Defendant’s violations as is fully

set forth above.

                                                  5
              Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 6 of 8




                         COUNT II – VIOLATION OF ADA – RETALIATION

        35.      Plaintiff incorporates by reference the averments contained in the previous

paragraphs as if set forth fully herein.

        36.      Defendant intentionally retaliated against Plaintiff, in violation of the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12203.

        37.      Defendant’s decision to terminate Plaintiff was induced by its intent to retaliate

against Plaintiff because of her protected activity.

        38.      Plaintiff has been directly harmed as a result of these violations as is fully set

forth above.

               COUNT III – VIOLATION OF ADA – FAILURE TO ACCOMMODATE

        39.      Plaintiff incorporates by reference the averments contained in the previous

paragraphs as if set forth fully herein.

        40.      Defendant failed to accommodate Plaintiff’s disability in violation of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12112.

        41.      As set forth above, Plaintiff is an individual with a disability because she suffers

from an impairment that substantially limits one or more major life activities.

        42.      Plaintiff informed Defendant of that disability and requested a reasonable

accommodation.

        43.      Defendant failed to engage in the interactive process and failed to accommodate

Plaintiff’s disability, despite the availability of a reasonable accommodation for Plaintiff’s

disability.

        44.      Plaintiff has been directly harmed as a result of Defendant’s violations as is fully

                                                    6
             Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 7 of 8



set forth above.



         COUNT IV – VIOLATION OF FAMILY AND MEDICAL LEAVE ACT –
                              INTERFERENCE

       45.      Plaintiff incorporates by reference the averments contained in the previous

paragraphs as if set forth fully herein.

       46.      Defendant interfered with Plaintiff’s FMLA rights, in violation of 29 U.S.C. §

2615(a)(1).

       47.      Plaintiff has been directly harmed as a result of these violations as is fully set

forth above.

         COUNT V – VIOLATION OF FAMILY AND MEDICAL LEAVE ACT –
                              RETALIATION

       48.      Plaintiff incorporates by reference the averments contained in the previous

paragraphs as if set forth fully herein.

       49.      Defendant intentionally retaliated against Plaintiff, in violation of 29 U.S.C. §

2615(a) and 29 C.F.R. § 825.220(c).

       50.      Defendant’s decision to terminate Plaintiff was induced by its intent to retaliate

against Plaintiff because of her desire to take FMLA leave.

       51.         Plaintiff has been directly harmed as a result of these violations as is fully set

forth above.




                                                     7
          Case 2:21-cv-01077-NR Document 1 Filed 08/13/21 Page 8 of 8




                                 PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully prays that this Honorable Court will:

    (a)      Assume jurisdiction herein;

    (b)      Declare Defendant’s conduct to be unlawful and an intentional violation of
             Plaintiff’s rights;

    (c)      Award Plaintiff wage loss damages, including back pay, front pay, and lost future
             earnings, damages associated with the increased tax burden of any award, and lost
             fringe and other benefits of employment;

    (d)      Award Plaintiff liquidated damages under the FMLA;

    (e)      Award Plaintiff compensatory and punitive damages under the ADA;

    (f)      Award Plaintiff pre- and post-judgment interest;

    (g)      Award Plaintiff costs and attorney’s fees; and

    (h)      Grant such other relief as the Court deems just and appropriate.




JURY TRIAL DEMANDED                                       Respectfully Submitted,


                                                              /s/ Nicholas W. Kennedy_
                                                              Nicholas W. Kennedy
                                                              PA ID No. 317386
                                                              QuatriniRafferty
                                                              550 East Pittsburgh Street
                                                              Greensburg, PA 15601
                                                              Phone: 724-837-0080
                                                              Fax: 724-837-1348




                                              8
